EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grzywna (U.S. Patent Number 8,855,846) discloses an unmanned aerial vehicle (UAV) with a camera and conventional sensors, in which a processor navigates the UAV based on image data and sensor data. One camera is configured for navigation and another camera is configured for surveillance (col. 7, lines 10-11). Cameras may be fixedly mounted to the UAV or they may be mounted so as to be manipulated to face in different directions relative to the body of the UAV, either in a stabilized gimbaling mechanism, a pan and tilt device, or otherwise (col. 6, lines 61-67).
Christophersen et al., Small Adaptive Flight Control Systems for UAVs using FPGA/DSP Technology, presented at the AIA A 3rd Unmanned Unlimited Technical Conference, Workshop and Exhibit, Sep. 20-23, 2004, published by the American Institute of Aeronautics and Astronautics, Inc., 2004, discloses a UAV with multiple processors for guidance, navigation, and control. The UAV interfaces with payload sensors and tracks moving targets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667